UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Date of Report (Date of Earliest Event Reported): March 5, 2008 ISCO INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 001-22302 (Commission File Number) 36-3688459 (I.R.S. Employer Identification Number) 1001 Cambridge Drive, Elk Grove Village, ILLINOIS (Address of Principal Executive Offices) 60007 (Zip Code) 847-391-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On March 10, 2008, ISCO International, Inc. (the “Company”) announced the appointment of Gordon E. Reichard, Jr. as the Company’s Chief Executive Officer (“CEO”).In connection with Mr. Reichard’s appointment as CEO, the Company entered into an Employment Agreement with Mr. Reichard (the “Employment Agreement”), effective March 10, 2008 (the “Effective Date”). The term of the Employment Agreement will be for two years; provided however, that upon the eighteen-month anniversary of the Effective Date and each day thereafter, the term of the Employment Agreement will be extended for one additional day unless the Company provides written notice to Mr. Reichard that it will not extend the term.Mr. Reichard’s annual base salary will be $250,000 for the first twelve months.Prior to the 12 month anniversary of the Effective Date, the Company and Mr. Reichard will negotiate in good faith an increase in base salary for months 13 through 24.Mr. Reichard is also eligible for a cash performance bonus of up to $80,000, provided the Company achieves certain mutually agreed upon performance goals.Bonus payments will be payable promptly upon the Company’s conclusion that the performance measures have been achieved, and in no event, later than the filing date of the Company’s Annual Report on Form 10-K for that particular year. Mr.
